Matter of Jaime D. (James N.--Jacquelina D.) (2019 NY Slip Op 01977)





Matter of Jaime D. (James N.--Jacquelina D.)


2019 NY Slip Op 01977


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1300 CAF 17-00796

[*1]IN THE MATTER OF JAIME D. AND JACOB D. OSWEGO COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JAMES N., RESPONDENT, AND JACQUELINA D., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


LINDA M. CAMPBELL, SYRACUSE, FOR RESPONDENT-APPELLANT. 
NELSON LAW FIRM, MEXICO (ALLISON J. NELSON OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Family Court, Oswego County (James K. Eby, J.), entered April 13, 2017 in a proceeding pursuant to Family Court Act article 10. The order, inter alia, determined that respondent Jacquelina D. had educationally neglected the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Jaime D. [Jacquelina D.] ([appeal No. 2] — AD3d — [Mar. 15, 2019] [4th Dept 2019]).
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court